The opinion of the court was delivered by
Pierpoint, C. J.
We think that, upon the facts found by the commissioner, the assignment of the claim for $23.10 to Robinson was good as against this plaintiff. It was not done to defraud the creditors of the firm, .and there is nothing to show that the firm was not perfectly responsible at the time. But it is said that the assignment of the debt for the purpose intended was void as a fraud upon the other member, of the firm, George having assented to it without the consent of his failer. George had the entire control and management of the pecuniary and outside affairs of the firm. The amount is small, and if George had collected the debt and applied the proceeds to his own use, it could hardly be claimed that it would have been so far outside of the usual and ordinary mode of dealing, in copartnership matters, as to make it a fraud upon his failer. For aught that appears, the copartnership was indebted to George at the time; if so, the transaction could not have' been a fraud upon the firm. Again : Jacob had for a considerable time been in charge of the affairs of the firm, and might well have had a claim upon the firm for this accommodation. No objection is or has been made by the failer to this disposition of the debt by George, and so far as his sthence goes, he may be regarded as assenting to it. In view of all these circumstances we are inclined to regard the assignment as valid.
The question then arises, had Yorce, the trustee, such knowledge of the assignment of the debt to Robinson as prevents its being held by the trustee process ? A knowledge of the transfer *481was given to him by Robinson on Sunday. It was riot necessary that this notice should be given to make the assignment good,— that is, good without the notice ; but it is necessary that the debtor should have information from the proper person, that the debt has been transferred, to prevent his paying it to the creditor, or to save it from the trustee process. What he learned on Sunday he knew on Monday. Would he have been justified thereafter in paying the debt to Shants & Co., on the ground that he was ignorant that it had been transferred ? We think that had he done so, it would have been a fraud upon Robinson, and this plaintiff has no better claim upon Yorce by virtue of this process than Shants & Co. had.
Judgment against trustee -is reversed, and trustee discharged with cost, and judgment that claimant is entitled to the funds in the hands of the trustee, and cost.